     Case 2:19-cv-02546-KJM-GGH Document 20 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSHUA MURPHY,                                     No. 2:19-cv-02546 KJM GGH P
12                        Petitioner,
13            v.                                         ORDER
14    THE ATTORNEY GENERAL OF
      CALIFORNIA,
15
                          Respondent.
16

17           Petitioner, a former state prisoner proceeding pro se, has filed this application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On September 15, 2020, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 18. Those

23   findings and recommendations, if adopted, have the effect of mooting the findings and

24   recommendations filed on June 10, 2020. ECF No. 15. Petitioner has filed objections to the

25   findings and recommendations. ECF No. 19.

26           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

27   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

28   /////
                                                         1
     Case 2:19-cv-02546-KJM-GGH Document 20 Filed 10/29/20 Page 2 of 2


 1   court finds the findings and recommendations to be supported by the record and by proper
 2   analysis.
 3           Accordingly, IT IS HEREBY ORDERED that:
 4           1. The findings and recommendations filed September 15, 2020 (ECF No. 18), are
 5   adopted in full;
 6           2. Petitioner’s Motion to Stay (ECF No. 16) is denied;
 7           3. As a result, the findings and recommendations filed June 10, 2020 (ECF No. 15) are
 8   moot;
 9           3. Petitioner’s federal habeas petition (ECF No. 1) is dismissed without prejudice for
10   failure to exhaust state remedies; and
11           4. This court declines to issue the certificate of appealability referenced in 28 U.S.C.
12   § 2253.
13   Dated: October 28, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
